DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action on the merits.  Claims 1-6 and 8-10 are currently pending and are addressed below. 
Response to Arguments
The Applicant’s arguments filed on 05/04/2022, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On page 5 of the of the application arguments regarding the rejection of claims 1-6 and 8-10 under 35 U.S.C. § 101. The applicant argues that “differentiating common information from vehicle specific information, the efficiency of the wireless communication system is improved by not wasting use of uplink wireless frequency resource with duplicative transmissions” examiner respectfully disagrees, the claims recite an abstract idea, and the examiner submits that the foregoing “determine…” steps and “select…” step limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. And for example, the “determine…” step in the context of this claim encompasses a user mentally performing calculations to achieve the functions of computing whether or common information transmission is impossible. Similarly, the “select…” step in the context of this claim encompasses a user visualize a plurality of vehicles, perform calculation to choosing a target vehicle likely to transmit common information about the plurality of vehicles. therefore, claims recite an abstract idea includes either a user mentally performing calculations to achieve the functions of computing whether or common information transmission is impossible or a user visualize a plurality of vehicles, perform calculation to choosing a target vehicle likely to transmit common information about the plurality of vehicles. therefore, argument is not persuasive.
On pages 6-9 of the application arguments regarding the rejection of claims 1-3 and 9 under 35 U.S.C. § 103, have been fully considered. Furthermore, the argument that Ukai, Akita and Takemura, “whether taken individually or in combination, for at least the fact that Ukai, Akita, and Takemura each fail to disclose or suggest "processing circuitry to determine whether or not transmission of common information, ………., when the transmission is determined to be impossible by the processing circuitry, the transmitter transmits a message indicating that the transmission of the common information is impossible, to the vehicular server" is persuasive. Therefore, the rejection of independent claims 1 and 9 and the dependent claims 2-5 and 10 is hereby withdrawn. 
On pages 9-10 of the application arguments regarding the rejection of claim 8 under 35 U.S.C. § 103, have been fully considered. Furthermore, the applicant argues that Akita and Fujii both fail to teach "reselect, when the receiver received from the target vehicle, a message indicating that transmission of the common information is impossible, a target vehicle from among the other vehicles", Examiner respectfully disagrees, Akita discloses more than one master vehicle is selected, to transmit data to server, furthermore, Takemura discloses the transmitter transmits a message indicating impossible to the vehicular server (control unit of the vehicle uses a communication unit to transmit impossible cause information (that is the impossible message) for impossible condition. Hence the argument is not persuasive. Please see detailed rejection in office action below. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-6 and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1
4.	Claims 1, 6 and 8 are directed to (i.e., a machine), and claim 9 is directed to a method (i.e., a process). Therefore, claims 1, 6, 8 and 9 are within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claims 1, 6, 8, and 9 includes the recitations “determine whether or not transmission of common information…is impossible…” step; Independent claim 6 includes the recitations “select…a target vehicle which is to be caused to transmit common information…” step. These “determine…” steps and “select…” step recite an abstract idea. 
The examiner submits that the foregoing “determine…” steps and “select…” step limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, the “determine…” step in the context of this claim encompasses a user mentally performing calculations to achieve the functions of computing whether or common information transmission is impossible. Similarly, the “select…” step in the context of this claim encompasses a user visualize a plurality of vehicles, perform calculation to choosing a target vehicle likely to transmit common information about the plurality of vehicles. Accordingly, the claims recite at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the instant application, the additional limitations beyond the above-noted abstract idea are a “server”, “a transmitter”, “a receiver”, “processing circuitry”, “transmit…” steps, and “receiving…” steps.
The examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of a “server” and “processing circuitry”, the examiner submits that they are recited at a high-level of generality (i.e., as a generic computer component) such that they amount to no more than mere instructions to apply the exception using generic computer component, and “transmitter” and “a receiver” are basic elements that facilitate transmission of data. The “transmit…” steps, and “receiving…” steps are recited at a high-level of generality (i.e., as a generic transceiving means) such that they amount to mere solution activities to apply the recited abstract idea(s) in the field of vehicular information systems.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, the independent claims 1, 6, 8, and 9 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of a “server”, and “processing circuitry”, the examiner submits that they are recited at a high-level of generality (i.e., as a generic computer component) such that they amount to no more than mere instructions to apply the exception using generic computer component, and “transmitter” and “a receiver” are basic elements that facilitate transmission of data. The “transmit…” steps, and “receiving…” steps are recited at a high-level of generality (i.e., as a generic transceiving means) such that they amount to mere solution activities to apply the recited abstract idea(s) in the field of vehicular information systems.
As explained, the additional elements are recited at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved.  See, e.g., MPEP §2106.05; Alice Corp. v. CLS Bank, 573 U.S., 208, 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention”).  Additionally, the transmission of data such as route data and receiving input data for route calculation, is not only an abstract idea, but further constitutes insignificant extra-solution activity (see MPEP for example: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network)). See, e.g. MPEP 2106.05; In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability). Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information for collection, analysis and display constitute insignificant extra-solution activity). Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (sorting information constitute insignificant extra-solution activity). Hence, the claim(s) is/are not patent eligible.

5.	Dependent claims 2-5 and 10.
Step 1: claims 2-5 are dependent of claim 1 which is a device (thus the claims are to a machine (Step 1: yes).
Step 2A Prong One: claims 2-5 recite the limitation of “information is classified …” steps in (claims 2, 3); “receive…” steps in (claim 4); “transmit…” step in (claim 5) and “receive …..” claim 10. These claims recite an abstract idea which is directed to mental process. 
Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not include any additional elements that integrate the abstract idea into a practical application. The “information is classified…” steps, the “receive…” step, and the “transmit…” step are recited at a high-level of generality (i.e., as a generic sorting/tranceiving means) and amounts to mere solution activities and/or instructions to apply the recited abstract idea(s) in the field of vehicular information systems.
Step 2B: The claims 2-5 and 10 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
Therefore, claims 1-6 and 8-9 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ukai WO2014061232, in view of  Fujii WO2013179557, further in view of Takemura US20200249670.
10.	Regarding claim 6, Akita discloses a vehicular server, comprising: 
a receiver (wired communicator 31 + base station 2) to receive from multiple vehicles, vehicle-side information collected in each of the vehicles (plural vehicle as shown in  fig. 1-3 includes in vehicle unit 3-4 collecting vehicle info, see at least ¶0047-0054 and ¶0063); and processing circuitry to select from among the multiple vehicles, a target vehicle which is to be caused to transmit common information, which is a piece of the vehicle-side information in common between the multiple vehicles, by using throughputs obtained at respective multiple spots (CPU 41 of the server selects a target/master vehicle using bandwidth corresponding to multiple spots of common information, see at least ¶0049-0054, 0080-0082), in which processing is performed using the vehicle-side information and which are received by each of the vehicles (the plural vehicles share processing info, see at least ¶0148).
Wherein, when the receiver receives from the target vehicle, the processing circuitry reselects from among the vehicles other than the target vehicle, a target vehicle (¶0084: more than one master vehicle is selected, to transmit to server as shown in Fig. 1 and 9).  

Akita does not explicitly disclose the number of services and receiving a message indicating that transmission of the common information is impossible.
However, Fujii discloses the number of services: application management unit configured to send “a packet signal in which a plurality of pieces of data are aggregated is output from a terminal device 14 on the transmission side” corresponding to at least four applications that are services see at least (¶0044-0045). Therefore, from the teaching of Fujii, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Akita to use the technique of using the number of services in order to improved application efficiency of the device while suppressing redundant unauthorized application.
However, Takemura discloses the transmitter transmits a message indicating impossible to the vehicular server (control unit of the vehicle uses a communication unit to transmit impossible cause information (that is the impossible message) for impossible condition, see at least ¶0051-0054). Therefore, from the teaching of Takemura, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Akita to use the technique of transmitting an impossible cause message to the server in order to improve communication systems when traffic load becomes enormous by suppressing redundant transmissions.

Allowable Subject Matter
11. 	Claims 1 and 9 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 set forth in this office action.
12.	Claim  8 objected to as being dependent upon a rejected base claim, but it appears they would be allowable if rewritten in independent form including all of the limitations of the base claim 6 and any intervening claims, and rewritten to overcome the 35 U.S.C. 101 and  35 USC 112 rejections.
 
Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667